NOTE.: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PRESIDIO COMPONENTS, INC.,
Plaintiff-C'r0ss Appellcmt, '
V.
AMERICAN TECHNICAL CERAMICS CORP.,
Defendan,t-Appellant. l
2010-1355, 2011-1089
Appeals from the United States District C0urt for the
S0uthern District of Calif0rnia in case n0. 08-CV-0335,
Chief Judge luna E. G0nzalez.
ON MOTION
ORDER
Ame1'ican Technica1 Ce1‘amics C0rp. moves for a 60-
day extension of ti1ne, until June 1, 2011, to file its prin-
cipal brief
Up0n consideration there0f,
IT IS ORDERED THATI
The motion is g'ranted. N0 further extensions

PREs1D10 c0MP0NENTs v. AMER1cAN TEcH 2
FOR THE COURT
 1 7  /s/ Jan H0rba1y
Date J an H0rba1y
C1erk
cc: Brett A. Schatz, Esq.
Ma1'vin S. Gittes, Esq.
Fl D
U»3. COU
el mEF§ss:'Fz“s:esr°"
FEB 1 7 2011
JAN H9RBALY
CLElI(